The offense is for keeping a bawdy house, the punishment, a fine of $200.00 and twenty days in jail.
Appellant was the actual owner of the house involved. The witness Irene Medrana testified to facts showing that the house was a bawdy house, that is, a place where prostitutes resorted for the purpose of plying their vocation; that she operated the same as the employee of, and under the direction of, the appellant; and that appellant prescribed the amounts charged and to be charged by the prostitutes, a fixed part of which was paid to him. Anita Luna, a prostitute inmate of the house, corroborated the accomplice witness Medrana as to appellant's connection with, and operation of, the house.
The sole question presented for review is whether the witness Luna was an accomplice witness as a matter of law or as a fact issue. Special requested charges, as well as exceptions to the court's charge, were presented and reserved, raising the question.
There was no testimony showing or tending to show that the witness Luna had anything to do with, or was in any manner connected with, the operation or keeping of the house. She appears only to have been an inmate of the same. She was, therefore, not an accomplice because no prosecution would lie against her for keeping the bawdy house. Such is the test to be applied to determine whether or not an inmate of the house is or is not an accomplice, in cases of this character, Stone v. State, *Page 218 47 Tex. Crim. 575, 85 S.W. 808; Clark v. State, 86 Tex.Crim. R.,218 S.W. 366; Ponder v. State, 110 Tex.Crim. R.,  10 S.W.2d 720; Branch's P. C., Sec. 702.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.